DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 8/21/2019.
Claims 1-20 are currently pending and has been examined.
Priority
The current Application claims priority from Provisional Patent Application Serial No. 62/720,152 filed 8/21/2018. Therefore, the instant claims receive the effective filing date of 8/21/2018.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “60” has been used to designate both past orders and specials in Fig. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
64.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
-Claim 1 reads “(b) a local kiosk, the kiosk comprising: (i) at least one camera disposed on or near the kiosk, wherein the at least one camera is operably coupled to the network; (ii) a digital display disposed on the kiosk, wherein the digital display is operably coupled to the network; (iii) a speaker disposed on the kiosk; and (iv) a microphone disposed on the kiosk” but should likely read “(b) a local kiosk, the local kiosk comprising: (i) at least one camera disposed on or near the local kiosk, wherein the at least one camera is operably coupled to the network; (ii) a digital display disposed on the local kiosk, wherein the digital display is operably coupled to the network; (iii) a speaker disposed on the local kiosk; and (iv) a microphone disposed on the local kiosk”
Claims 2-10 inherit the deficiencies noted in claim 1, and are therefore objected to on the same basis.
-Claim 6 reads “(b) a second camera disposed to capture an image of a car lane adjacent to the kiosk” but should likely read “(b) a second camera disposed to capture an image of a car lane adjacent to the local kiosk”
Claim 7 inherits the deficiencies noted in claim 6, and is therefore objected to on the same basis.
-Claim 8 reads “(b) a third camera disposed to capture an image of a license plate on a car adjacent to the kiosk” but should likely read “(b) a third camera disposed to capture an image of a license plate on a car adjacent to the local kiosk”
Claim 9 inherits the deficiencies noted in claim 8, and is therefore objected to on the same basis.
-Claim 11 reads “(b) a plurality of local kiosks, each of the plurality of local kiosks comprising: (i) a user image camera disposed on or near the kiosk to capture an image of an individual, wherein the user image camera is operably coupled to the network; (ii) a digital display disposed on the kiosk, wherein the digital display is operably coupled to the network; (iii) a car lane camera disposed on or near the kiosk to capture an image of a car lane adjacent to the kiosk, wherein the car lane camera is operably coupled to the network;  -14-(iv) a license plate camera disposed on or near the kiosk to capture an image of a license plate on a car adjacent to the kiosk, wherein the license plate camera is operably coupled to the network; (v) a speaker disposed on the kiosk; and (vi) a microphone disposed on the kiosk” but should likely read “(b) a plurality of local kiosks, each of the plurality of local kiosks comprising: (i) a user image camera disposed on or near the local kiosk to capture an image of an individual, wherein the the local kiosk, wherein the digital display is operably coupled to the network; (iii) a car lane camera disposed on or near the local kiosk to capture an image of a car lane adjacent to the local kiosk, wherein the car lane camera is operably coupled to the network;  -14-(iv) a license plate camera disposed on or near the local kiosk to capture an image of a license plate on a car adjacent to the local kiosk, wherein the license plate camera is operably coupled to the network; (v) a speaker disposed on the local kiosk; and (vi) a microphone disposed on the local kiosk”
-Claim 11 reads “(d) a customer information database in communication with the central processor, the customer information database configured to store customer information existing customer images” but should likely read “(d) a customer information database in communication with the central processor, the customer information database configured to store customer information and existing customer images”
Claims 12-14 inherit the deficiencies noted in claim 11, and are therefore objected to on the same basis.
-Claim 15 reads “providing a local kiosk at a retail location, the kiosk comprising: (a) at least one camera disposed on or near the kiosk; (b) a digital display disposed on the kiosk; (c) a speaker disposed on the kiosk; and (d) a microphone disposed on the kiosk” but should likely read “providing a local kiosk at a retail location, the local kiosk comprising: (a) at least one camera disposed on or near the local kiosk; (b) a digital display disposed on the local kiosk; (c) a speaker disposed on the local kiosk; and (d) a microphone disposed on the local kiosk”
-Claim 15 reads “providing menu items for selection by a customer on the digital display based on the predicted future customer preferences” but should likely read “providing the customer on the digital display based on the predicted future customer preferences”
Claims 16-20 inherit the deficiencies noted in claim 15, and are therefore objected to on the same basis.
-Claim 17 reads “wherein the kiosk further comprises:(a) a first camera disposed to capture the image of the individual; and (b) a second camera disposed to capture an image of a car lane adjacent to the kiosk” but should likely read “wherein the local kiosk further comprises: (a) a first camera disposed to capture the image of the individual; and (b) a second camera disposed to capture an image of a car lane adjacent to the local kiosk”
Claim 18 inherits the deficiencies noted in claim 17, and is therefore objected to on the same basis.
-Claim 19 reads “wherein the kiosk further comprises: (a) a first camera disposed to capture an image of a license plate on a car adjacent to the kiosk; and (b) a second camera disposed to capture an image of a car lane adjacent to the kiosk” but should likely read “wherein the local kiosk further comprises: (a) a first camera disposed to capture an image of a license plate on a car adjacent to the local kiosk; and (b) a second camera disposed to capture an image of a car lane adjacent to the local kiosk”
Claim 20 inherits the deficiencies noted in claim 19, and is therefore objected to on the same basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “(ii) analyze the image of the license plate captured by the third camera and compare a number on the license plate with the customer information.” It is unclear to one of ordinary skill in the art which camera the third camera is referring to. Is the third camera referring to the user image camera? Is the third camera referring to the car lane camera? Is the third camera referring to the license plate camera? Is the third camera referring to a newly introduced camera? For the purpose of this examination, Examiner interprets “the third camera” as “the license plate camera.”
Claims 12-14 inherit the deficiencies noted in claim 11, and are therefore rejected on the same basis.
Claim 17 recites “(a) a first camera disposed to capture the image of the individual.” It is unclear to one of ordinary skill in the art if “the individual” is the same as the previously referred to “the customer” previously introduced in claim 15, from which claim 17 depends. Is “the individual” referring to “the customer?” Is “the individual” being newly introduced? For the purpose of this examination, Examiner interprets “the individual” as referring to “the customer.”
Claim 18 inherits the deficiencies noted in claim 17, and is therefore rejected on the same basis.

Examiner Note: Regarding 35 U.S.C. 101 the claims 1-14 are not directed to an abstract idea as the claim limitations do not fall within the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Additionally, even assuming that the claim limitations fall within a grouping of abstract ideas, when looked at as a whole, the limitations of the claims are indicative of integration into a practical application under Step 2A Prong Two. Claims 15-20 are directed to an abstract idea, but, when looked at as a whole, the limitations of the claims are indicative of integration into a practical application under Step 2A Prong Two. Thus, claims 1-20 are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-10, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. (US 2013/0216102 A1), hereinafter Ryan, in view of Jasper et al. (US 2007/0007331 A1), hereinafter Jasper.
Regarding Claim 1, Ryan discloses a network-based retail order satisfaction system (i.e. abstract), the system comprising:
(a) a local processor on a network, the local processor accessible by an employee user (Ryan, see at least: “display 360 [i.e. a local processor on a network] inside the retail store 350 365 based on the personalized communication. This information 365 may then be viewed and used by an employee 370 [i.e. the local processor accessible by an employee user] of the retail store 350” [0049] and Fig 3 indicates that display device 360 [i.e. a local processor] located in the retail store is on network 340 [i.e. a local processor on a network]); 
(b) a local kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330 [i.e. a local kiosk], which may present information 335 (e.g., menu options) to the user 315” [0040]), the kiosk comprising: 
(i) at least one camera disposed on or near the kiosk, wherein the at least one camera is operably coupled to the network (Ryan, see at least: “the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas of a drive-through lane [i.e. at least one camera disposed on or near the kiosk], at entrances to a parking lot, at entrances to a physical store, and so forth” [0030] and Fig. 3 shows that the image data is sent from various cameras via network 340 [i.e. wherein the at least one camera is operably coupled to the network]); 
(ii) a digital display disposed on the kiosk, wherein the digital display is operably coupled to the network (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315 [i.e. a digital display disposed on the kiosk]” [0040] and Fig. 3 shows that the interactive display 330 is coupled to network 340); and
 (iv) a microphone disposed on the kiosk (Ryan, see at least: “displays may present item options to users and may include one or more interfaces that enable users to 102 of FIG. 1). For example, users may communicate through microphones [i.e. a microphone disposed on the kiosk], video cameras, keyboards, touch screens, or other user input devices that are part of the displays” [0038]); 
(c) a central processor in communication with the local processor via the network (Ryan, see at least: “a system comprises at least one processor [i.e. the central processor], an imaging module, a database interface module, and a personalized communication module” [0015] and Fig. 3 shows that the display device 360 [i.e. the local processor] is in communication with the personalization system 200 [i.e. the central processor] via network 340); 
(d) a customer information database in communication with the central processor, the customer information database configured to store customer information and existing customer images (Ryan, see at least: “a system comprises at least one processor [i.e. in communication with the central processor], an imaging module, a database interface module, and a personalized communication module” [0015] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. a customer information database in communication with the central processor]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. the customer information database configured to store customer information and existing customer images]” [0043]); and 
(e) facial recognition software associated with the central processor, the facial recognition software configured to compare an image of an individual captured by the at least one camera with the existing customer images (Ryan, see at least: “Image data may be processed 210 [i.e. associated with the central processor] to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques [i.e. facial recognition software associated with the central processor], edge detection, color and pattern matching, and so forth” [0028] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. to compare an image of an individual captured by the at least one camera with the existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information).
Ryan does not explicitly disclose the kiosk comprising (iii) a speaker disposed on the kiosk.
Jasper, however, teaches ordering at drive-through order points (i.e. abstract), including the known technique of a kiosk comprising a speaker disposed on the kiosk (Jasper, see at least: “The system interface 80 manages order intake and processing. The speaker posts 2, 4, described in more detail below, are used to communicate with customers and, in the present embodiment, are located proximate to the respective remote/drive through POS locations 70” [0029] and “the speaker posts 2, 4 may be remote terminals for receiving an order from a customer via unattended customer input, taking the customer's order, for example, via a keypad, touch screen 
It would have been recognized that applying the known technique of a kiosk comprising a speaker disposed on the kiosk, as taught by Jasper to the teachings of Ryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a kiosk comprising a speaker disposed on the kiosk, as taught by Jasper, into the system of Ryan would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve workflow efficiency within the store and among multiple stores (Jasper, [0028]).

Regarding Claim 4, Ryan in view of Jasper teach the system of claim 1. Ryan further discloses:
	-additional local kiosks, wherein each of the additional local kiosks is disposed at a different location (Ryan, see at least: “The drive-through lane may comprise an interactive display 330 [i.e. local kiosks], which may present information 335 (e.g., menu options) to the user 315” [0040] and “a physical store 350 with a drive-through lane may have multiple drive-through lanes [i.e. additional local kiosks, wherein each of the additional local kiosks is disposed at a different location]” [0053]).

Regarding Claim 5, Ryan in view of Jasper teach the system of claim 4. Ryan further discloses:
wherein the central processor is disposed at a remote location in relation to the local kiosk and the additional local kiosks (Ryan, see at least: “one or more of the modules described with reference to FIG. 2 may be implemented or executed by one or more processors [i.e. the central processor]…some or all of the modules of FIG. 2 may reside on one or more servers of the publication system 102 of FIG. 1. In addition, the modules of FIG. 2 may have separate utility and application outside of the publication system 102 of FIG. 1. The publication system 102 may be hosted on dedicated or shared server machines (not shown) [i.e. is disposed at a remote location in relation to the local kiosk and the additional local kiosks] that are communicatively coupled to enable communications between the server machines” [0036] and Fig. 3 indicates that personalization system 200 is remotely located from the interactive display 330  [i.e. is disposed at a remote location in relation to the local kiosk and the additional local kiosks]).

Regarding Claim 6, Ryan in view of Jasper teach the system of claim 1. Ryan further discloses:
-wherein the at least one camera comprises: 
(a) a first camera disposed to capture the image of the individual (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. disposed to capture the image of the individual], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a and 
-13-(b) a second camera disposed to capture an image of a car lane adjacent to the kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. a second camera]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. disposed to capture an image of a car lane adjacent to the kiosk]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a second camera]” [0027] and Fig. 3 indicates the car lane is adjacent to the display 330 [i.e. kiosk]).

Regarding Claim 7, Ryan in view of Jasper teach the system of claim 6. Ryan further discloses:
-wherein the facial recognition software is configured to compare the image of the individual captured by the first camera with the existing customer images (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. is configured to compare the image of the individual captured by the first camera with the existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information), and 
Jasper further teaches ordering at drive-through order points (i.e. abstract), including the known technique of object recognition software being configured to analyze the image of the car lane and determine a number of cars disposed in the car lane (Jasper, see at least: “one or more sensors 228, 230 are provided for each lane 70A, 70B, 70C, 70N so as to detect not only the customers present at the speaker posts 2, 4 but also determine how many customers are waiting behind the customers presently being serviced [i.e. object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane]. Such sensors 228, 230 may include visual sensors such as a laser or camera [i.e. analyze the image of the car lane], multiple loop detectors or a trip-device, such as a loop detector or other sensor” [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryan of with Jasper for the reasons identified with respect to claim 1.

Regarding Claim 8, Ryan in view of Jasper teach the system of claim 1. Ryan further discloses:
	-wherein the at least one camera comprises:
(a) a first camera disposed to capture the image of the individual (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. disposed to capture the image of the individual], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas [i.e. a first camera] of a drive-through lane, at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); and 
(b) a third camera disposed to capture an image of a license plate on a car adjacent to the kiosk (Ryan, see at least: “an image capture device 322 [i.e. a third camera], having the same functional capability as image capture device 320, may be positioned in a location other than alongside or integrated with the display 330” [0042] and “a license plate of the vehicle 310 being driven by the user may be captured by one of the image capture devices 320, 322 [i.e. disposed to capture an image of a license plate on a car adjacent to the kiosk] and submitted to the personalization system 200” [0044] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras  330 [i.e. kiosk]).

Regarding Claim 9, Ryan in view of Jasper teach the system of claim 8. Ryan further discloses:
	-wherein 
-the facial recognition software is configured to compare the image of the individual captured by the first camera with the existing customer images (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques [i.e. facial recognition software], edge detection, color and pattern matching, and so forth” [0028] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. is configured to compare the image of the individual captured by the first camera with the existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information), and 
object recognition software is configured to analyze the image of the license plate captured by the third camera and compare a number on the license plate with the customer information (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques, edge detection, color and pattern matching, and so forth [i.e. object recognition software]” [0028] and “the personalization system 200 may perform image recognition on the license plate [i.e. is configured to analyze the image of the license plate captured by the third camera] to recognize the letters, numbers, and/or symbols of the license plate (generally referred to herein as “license plate number”). In some embodiments, the license plate number may be a unique identifier associated with a user 315. The license plate number may be used to retrieve a user data record 227 [i.e. and compare a number on the license plate with the customer information] and any user history or preference information stored therewith” [0044]).

Regarding Claim 10, Ryan in view of Jasper teach the system of claim 1. Ryan further discloses:
-wherein the system can be incorporated into an existing point-of-sale system and the local processor is coupled to an existing point-of-sale interface (Ryan, see at least: “personalization system 200 may be used in a variety of different environment scenarios. Environments in which the personalization system 200 may be implemented include, but are not  330 as well as the display 360 associated with the retail facility [i.e. local processor is coupled to an existing point-of-sale interface] communicate with the personalization system 200 via network 340).

Regarding Claim 15, a method (i.e. abstract) of receiving and fulfilling a retail order, the method comprising: 
-providing a local kiosk at a retail location (Ryan, see at least: “The drive-through lane may comprise an interactive display 330 [i.e. providing a local kiosk at a retail location], which may present information 335 (e.g., menu options) to the user 315” [0040]), the kiosk comprising:
(a) at least one camera disposed on or near the kiosk (Ryan, see at least: “the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas of a drive-through lane [i.e. at least one camera disposed on or near the kiosk], at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); 
(b) a digital display disposed on the kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315 [i.e. a digital display disposed on the kiosk]” [0040]); and
(d) a microphone disposed on the kiosk (Ryan, see at least: “displays may present item options to users and may include one or more interfaces that enable users to communicate with a pdblisher system (e.g., pdblication system 102 of FIG. 1). For 
-capturing an image of a customer with the at least one camera (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. capturing an image of a customer], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas [i.e. with the at least one camera] of a drive-through lane, at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); 
- -15-identifying the customer based on the image of the customer (Ryan, see at least: “Image data [i.e. based on the image of the customer] may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user [i.e. identifying the customer]. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques, edge detection, color and pattern matching, and so forth” [0028]); 
-using stored customer information about the customer to predict future customer preferences (Ryan, see at least: “The personalized communication module 230 may receive one or more data records 227 from the database interface module 220 [i.e. using stored customer information about the customer] and may generate one or more personalized communications for and 
-providing menu items for selection by a customer on the digital display based on the predicted future customer preferences (Ryan, see at least: “if a user is ordering food from a drive-through lane, an interactive menu may present one or more healthy menu options [i.e. providing menu items for selection by a customer on the digital display] based on an observed trend that the user has recently been ordering low-fat menu items [i.e. based on the predicted future customer preferences]” [0035]).

Ryan does not explicitly disclose the kiosk comprising (c) a speaker disposed on the kiosk.
Jasper, however, teaches ordering at drive-through order points (i.e. abstract), including the known technique of a kiosk comprising a speaker disposed on the kiosk (Jasper, see at least: “The system interface 80 manages order intake and processing. The speaker posts 2, 4, described in more detail below, are used to communicate with customers and, in the present embodiment, are located proximate to the respective remote/drive through POS locations 70” [0029] and “the speaker posts 2, 4 may be remote terminals for receiving an order from a customer via unattended customer input, taking the customer's order, for example, via a keypad, touch screen 
It would have been recognized that applying the known technique of a kiosk comprising a speaker disposed on the kiosk, as taught by Jasper to the teachings of Ryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a kiosk comprising a speaker disposed on the kiosk, as taught by Jasper, into the system of Ryan would have been recognized by those of ordinary skill in the art as resulting in an improved method that would improve workflow efficiency within the store and among multiple stores (Jasper, [0028]).

Regarding Claim 16, Ryan in view of Jasper teach the method of claim 15. Ryan further discloses:
-wherein the identifying the customer based on the image of the customer further comprises comparing the image of the customer with existing customer images from a customer information database (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user [i.e. the identifying the customer based on the image of the customer]” [0028] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images from a customer information database]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with 315 [i.e. further comprises comparing the image of the customer with existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information).

Regarding Claim 17, Ryan in view of Jasper teach the method of claim 15. Ryan further discloses:
-wherein the kiosk further comprises:
(a) a first camera disposed to capture the image of the individual (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. disposed to capture the image of the individual], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas [i.e. a first camera] of a drive-through lane, at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); and 
(b) a second camera disposed to capture an image of a car lane adjacent to the kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. a second camera]. The image capture device 320 may capture image data related to the motor 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. disposed to capture an image of a car lane adjacent to the kiosk]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a second camera]” [0027] and Fig. 3 indicates the car lane is adjacent to the display 330 [i.e. kiosk]).

Regarding Claim 18, Ryan in view of Jasper teach the method of claim 17. Ryan further discloses:
-capturing the image of the customer with the first camera (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face), clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas [i.e. capturing the image of the customer with the first camera] of a drive-through lane, at entrances to a parking lot, at entrances to a physical store, and so forth” [0030]); 
-capturing the image of the car lane with the second camera (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. with the second camera]. The image capture device 320 may 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. capturing the image of the car lane with the second camera]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. second camera]” [0027]).
Jasper further teaches ordering at drive-through order points (i.e. abstract), including the known technique of determining a number of cars disposed in the car lane based on the image of the car lane (Jasper, see at least: “one or more sensors 228, 230 are provided for each lane 70A, 70B, 70C, 70N so as to detect not only the customers present at the speaker posts 2, 4 but also determine how many customers are waiting behind the customers presently being serviced [i.e. determining a number of cars disposed in the car lane]. Such sensors 228, 230 may include visual sensors such as a laser or camera [i.e. based on the image of the car lane], multiple loop detectors or a trip-device, such as a loop detector or other sensor” [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryan of with Jasper for the reasons identified with respect to claim 15.

Regarding Claim 19, Ryan in view of Jasper teach the method of claim 15. Ryan further discloses:
-wherein the kiosk further comprises:
(a) a first camera disposed to capture an image of a license plate on a car adjacent to the kiosk (Ryan, see at least: “an image capture device 322 [i.e. a first camera], having the same functional capability as image capture device 320, may be 330” [0042] and “a license plate of the vehicle 310 being driven by the user may be captured by one of the image capture devices 320, 322 [i.e. disposed to capture an image of a license plate on a car adjacent to the kiosk] and submitted to the personalization system 200” [0044] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a first camera]” [0027] and Fig. 3 indicates the car is adjacent to the display 330 [i.e. kiosk]); and 
(b) a second camera disposed to capture an image of a car lane adjacent to the kiosk (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. a second camera]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. disposed to capture an image of a car lane adjacent to the kiosk]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a second camera]” [0027] and Fig. 3 indicates the car lane is adjacent to the display 330 [i.e. kiosk]).

Regarding Claim 20, Ryan in view of Jasper teach the method of claim 19. Ryan further discloses:
-capturing the image of the license plate with the first camera (Ryan, see at least: “a license plate of the vehicle 310 being driven by the user may be captured by one of the image capture devices 320, 322 [i.e. capturing the image of the license plate with the first camera] and submitted to the personalization system 200” [0044] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a first camera]” [0027]); 
-identifying the customer based on the image of the license plate (Ryan, see at least: “the personalization system 200 may perform image recognition on the license plate [i.e. based on the image of the license plate] to recognize the letters, numbers, and/or symbols of the license plate (generally referred to herein as “license plate number”). In some embodiments, the license plate number may be a unique identifier associated with a user 315. The license plate number may be used to retrieve a user data record 227 [i.e. identifying the customer based on the image of the license plate] and any user history or preference information stored therewith” [0044]); 
-capturing the image of the car lane with the second camera (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. with the second camera]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. capturing the image of the car lane]” [0040]); and 
Jasper further teaches ordering at drive-through order points (i.e. abstract), including the known technique of determining a number of cars disposed in the car lane based on the image of the car lane (Jasper, see at least: “one or more sensors 228, 230 are provided for each lane 70A, 70B, 70C, 70N so as to detect not only the customers present at the speaker posts 2, 4 but also determine how many customers are waiting behind the customers presently being serviced [i.e. determining a number of cars disposed in the car lane]. Such sensors 228, 230 may include visual sensors such as a laser or camera [i.e. based on the image of the car lane], multiple loop detectors or a trip-device, such as a loop detector or other sensor” [0106]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryan of with Jasper for the reasons identified with respect to claim 15.

Claims 2-3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, in view of Jasper in further view of Tung et al. (US 2016/0180311 A1), hereinafter Tung.
Regarding Claim 2, Ryan in view of Jasper teach the system of claim 1. Ryan further discloses:
-software associated with the central processor, the software configured to learn customer preferences and predict future customer preferences based on historical customer order information (Ryan, see at least: “The personalized communication module 230 [i.e. software associated with the central processor] may receive one or more data records 227 from the database interface module 220 and may generate one or more personalized communications for presentation to a user. In some embodiments, the personalized communications comprise recommendations. The recommendations may be based on the history of a user, the preferences of a user, or both…recommendations, offers, and advertisements may be generated based on observed trends from user history data. For example, if a user is ordering food from a drive-through lane, an interactive menu may present one or more healthy menu options based on an 
Ryan in view of Jasper does not explicitly teach the software being machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information
Tung, however, teaches creating an ordering food menu (i.e. abstract), including the known technique of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information (Tung, see at least: “Fast food restaurants with kiosk services can benefit from techniques described above. For example, the menu displayed on a kiosk can be generated based on the transaction history stored in POS so that a machine learning algorithm executed by the intelligent POS menu generation server 140 can identify the most popular items in past history [i.e. the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information]” [0058] and Fig. 1 indicates the intelligent POS menu generation server 140 is separate from the local POS server 110 [i.e. machine learning software associated with a central processor]). This known technique is applicable to the system of Ryan in view of Jasper as they share characteristics and capabilities, namely they are directed to creating an ordering food menu.
It would have been recognized that applying the known technique of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order 

Regarding Claim 3, the combination of Ryan/Jasper/Tung teach the system of claim 2.
Tung further teaches creating an ordering food menu (i.e. abstract), including the known technique of the machine learning software being further configured to select menu items to display on the digital display based on the customer preferences (Tung, see at least: “Fast food restaurants with kiosk services can benefit from techniques described above. For example, the menu displayed on a kiosk can be generated based on the transaction history stored in POS so that a machine learning algorithm executed by the intelligent POS menu generation server 140 can identify the most popular items in past history [i.e. the machine learning software is further configured to select menu items to display on the digital display based on the customer preferences]” [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ryan in view of Jasper with Tung for the reasons identified with respect to claim 2.

Regarding Claim 11, Ryan discloses a network-based retail order satisfaction system (i.e. abstract), the system comprising: 
(a) a local processor on a network, the local processor accessible by an employee user (Ryan, see at least: “display 360 [i.e. a local processor on a network] inside the retail store 350 may display information 365 based on the personalized communication. This information 365 may then be viewed and used by an employee 370 [i.e. the local processor accessible by an employee user] of the retail store 350” [0049] and Fig 3 indicates that display device 360 [i.e. a local processor] located in the retail store is on network 340 [i.e. a local processor on a network]);
(b) a plurality of local kiosks (Ryan, see at least: “The drive-through lane may comprise an interactive display 330 [i.e. local kiosks], which may present information 335 (e.g., menu options) to the user 315” [0040] and “a physical store 350 with a drive-through lane may have multiple drive-through lanes [i.e. a plurality of local kiosks]” [0053]), each of the plurality of local kiosks comprising: 
(i) a user image camera disposed on or near the kiosk to capture an image of an individual, wherein the user image camera is operably coupled to the network (Ryan, see at least: “identification information may further comprise user identification information. Examples of user identification information may include, but are not limited to, an image of a user (e.g., a user's face) [i.e. to capture an image of an individual], clothing worn by a user, and one or more identifying features of a user (e.g., tattoos, scars, piercings, hair style, facial hair, glasses, and accessories). In some embodiments, the image data may be captured at specific locations relative to a retailer location (e.g., a retail store). For example, cameras may be placed at certain areas of a drive-through lane, at entrances to a 340 [i.e. wherein the user image camera is operably coupled to the network]);
(ii) a digital display disposed on the kiosk, wherein the digital display is operably coupled to the network (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315 [i.e. a digital display disposed on the kiosk]” [0040] and Fig. 3 shows that the interactive display 330 is coupled to network 340); 
(iii) a car lane camera disposed on or near the kiosk to capture an image of a car lane adjacent to the kiosk, wherein the car lane camera is operably coupled to the network (Ryan, see at least: “The drive-through lane may comprise an interactive display 330, which may present information 335 (e.g., menu options) to the user 315. In some embodiments, the display 330 may comprise an image capture device 320 [i.e. a car lane camera disposed on or near the kiosk]. The image capture device 320 may capture image data related to the motor vehicle 310 being driven by the user 315. As previously mentioned, this image data may include, but is not limited to, the license plate, make and/or model of the vehicle 310 [i.e. to capture an image of a car lane adjacent to the kiosk]” [0040] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a car lane camera]” [0027] and Fig. 3 shows that the camera 320 is disposed on or near the kiosk and coupled to network 340); 
-14-(iv) a license plate camera disposed on or near the kiosk to capture an image of a license plate on a car adjacent to the kiosk, wherein the license plate camera is operably coupled to the network (Ryan, see at least: “an image capture device 322, having the same functional capability as image capture device 320, may be positioned in a location other than alongside or integrated with the display 330 [i.e. a license plate camera disposed on or near the kiosk]” [0042] and “a license plate of the vehicle 310 being driven by the user may be captured by one of the image capture devices 320, 322 [i.e. to capture an image of a license plate on a car adjacent to the kiosk] and submitted to the personalization system 200” [0044] and “the imaging module 210 may receive image data from one or more image capture devices. Examples of image capture devices include, but are not limited to, video cameras and still picture cameras [i.e. a license plate camera]” [0027] and Fig. 3 shows that the camera 322 is disposed on or near the kiosk and coupled to network 340); and
 (vi) a microphone disposed on the kiosk (Ryan, see at least: “displays may present item options to users and may include one or more interfaces that enable users to communicate with a pdblisher system (e.g., pdblication system 102 of FIG. 1). For example, users may communicate through microphones [i.e. a microphone disposed on the kiosk], video cameras, keyboards, touch screens, or other user input devices that are part of the displays” [0038]); 
(c) a central processor in communication with the local processor via the network (Ryan, see at least: “a system comprises at least one processor [i.e. the central processor], an imaging module, a database interface module, and a personalized communication module” [0015] and 360 [i.e. the local processor] is in communication with the personalization system 200 [i.e. the central processor] via network 340); 
(d) a customer information database in communication with the central processor, the customer information database configured to store customer information existing customer images (Ryan, see at least: “a system comprises at least one processor [i.e. in communication with the central processor], an imaging module, a database interface module, and a personalized communication module” [0015] and “image data captured by one or more of the image capture devices 320, 322 may be transmitted to the personalization system 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. a customer information database in communication with the central processor]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. the customer information database configured to store customer information existing customer images]” [0043]); 
(e) facial recognition software associated with the central processor, the facial recognition software configured to compare the image of the individual captured by the user image camera with the existing customer images (Ryan, see at least: “Image data may be processed by the imaging module 210 [i.e. associated with the central processor] to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the image data to identify information captured in the data. Image recognition techniques that may be used include, but are not limited to, optical character recognition (OCR), face detection techniques [i.e. facial recognition software associated with the central processor], edge detection, color and pattern matching, and so forth” [0028] and “image data captured by one or more of the image capture devices 320, 322 200 (e.g., via a network 340) and may be stored in one or more database(s) [i.e. existing customer images]. One or more pieces of the image data may be used by the personalization system 200 to retrieve any data records 227 associated with the user 315 [i.e. to compare the image of the individual captured by the user image camera with the existing customer images]” [0043] Examiner notes that the image data of the user is stored so past images of the user are stored and used in the future to compare with the newly received image data to receive the customer information); 
(f) software associated with the central processor, the software configured to learn customer preferences and predict future customer preferences based on historical customer order information (Ryan, see at least: “The personalized communication module 230 [i.e. software associated with the central processor] may receive one or more data records 227 from the database interface module 220 and may generate one or more personalized communications for presentation to a user. In some embodiments, the personalized communications comprise recommendations. The recommendations may be based on the history of a user, the preferences of a user, or both…recommendations, offers, and advertisements may be generated based on observed trends from user history data. For example, if a user is ordering food from a drive-through lane, an interactive menu may present one or more healthy menu options based on an observed trend that the user has recently been ordering low-fat menu items [i.e. the software configured to learn customer preferences and predict future customer preferences based on historical customer order information]” [0035]); and  
 (g) object recognition software (Ryan, see at least: “Image data may be processed by the imaging module 210 to recognize information contained in the image data that may identify a user. To the extent needed, the imaging module 210 may perform image recognition on the configured to: 
(ii) analyze the image of the license plate captured by the third camera and compare a number on the license plate with the customer information (Ryan, see at least: “the personalization system 200 may perform image recognition on the license plate [i.e. analyze the image of the license plate captured by the third camera] to recognize the letters, numbers, and/or symbols of the license plate (generally referred to herein as “license plate number”). In some embodiments, the license plate number may be a unique identifier associated with a user 315. The license plate number may be used to retrieve a user data record 227 [i.e. and compare a number on the license plate with the customer information] and any user history or preference information stored therewith” [0044]).

	Ryan does not explicitly disclose the kiosk comprising (v) a speaker disposed on the kiosk; and object recognition software configured to (i) analyze the image of the car lane and determine a number of cars disposed in the car lane.
	Jasper, however, teaches ordering at drive-through order points (i.e. abstract), including the known technique of a kiosk comprising a speaker disposed on the kiosk (Jasper, see at least: “The system interface 80 manages order intake and processing. The speaker posts 2, 4, described in more detail below, are used to communicate with customers and, in the present embodiment, are located proximate to the respective remote/drive through POS locations 70” [0029] and “the speaker posts 2, 4 may be remote terminals for receiving an order from a customer via 
the known technique of object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane (Jasper, see at least: “one or more sensors 228, 230 are provided for each lane 70A, 70B, 70C, 70N so as to detect not only the customers present at the speaker posts 2, 4 but also determine how many customers are waiting behind the customers presently being serviced [i.e. object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane]. Such sensors 228, 230 may include visual sensors such as a laser or camera [i.e. analyze the image of the car lane], multiple loop detectors or a trip-device, such as a loop detector or other sensor” [0106]). These known techniques are applicable to the system of Ryan as they share characteristics and capabilities, namely they are directed to ordering at drive-through order points.
It would have been recognized that applying the known techniques of a kiosk comprising a speaker disposed on the kiosk; and object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane, as taught by Jasper to the teachings of Ryan would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a kiosk comprising a speaker disposed on the kiosk; and object recognition software configured to analyze the image of the car lane and determine a number of cars disposed in the car lane, as taught by Jasper, into the system of Ryan would have been recognized by those of ordinary skill in the art as resulting in an improved 

Ryan in view of Jasper does not explicitly teach the software being machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information.
Tung, however, teaches creating an ordering food menu (i.e. abstract), including the known technique of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information (Tung, see at least: “Fast food restaurants with kiosk services can benefit from techniques described above. For example, the menu displayed on a kiosk can be generated based on the transaction history stored in POS so that a machine learning algorithm executed by the intelligent POS menu generation server 140 can identify the most popular items in past history [i.e. the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order information]” [0058] and Fig. 1 indicates the intelligent POS menu generation server 140 is separate from the local POS server 110 [i.e. machine learning software associated with a central processor]). This known technique is applicable to the system of Ryan in view of Jasper as they share characteristics and capabilities, namely they are directed to creating an ordering food menu.
It would have been recognized that applying the known technique of machine learning software associated with a central processor, the machine learning software configured to learn customer preferences and predict future customer preferences based on historical customer order 

	Regarding Claim 12, the combination of Ryan/Jasper/Tung teach the system of claim 11. Ryan further discloses:
-wherein the central processor is disposed at a different location in relation to the plurality of local kiosks (Ryan, see at least: “one or more of the modules described with reference to FIG. 2 may be implemented or executed by one or more processors [i.e. the central processor]…some or all of the modules of FIG. 2 may reside on one or more servers of the publication system 102 of FIG. 1. In addition, the modules of FIG. 2 may have separate utility and application outside of the publication system 102 of FIG. 1. The publication system 102 may be hosted on dedicated or shared server machines (not shown) [i.e. is disposed at a different location in relation to the plurality of local kiosks] that are communicatively coupled to enable communications between the server machines” [0036] and Fig. 3 indicates that personalization system 200 is remotely located from the interactive display 330 [i.e. is disposed at a different location in relation to the plurality of local kiosks]).

Regarding Claim 13, the combination of Ryan/Jasper/Tung teach the system of claim 11. Ryan further discloses:
-wherein the system can be incorporated into existing point-of-sale systems at a plurality of retail locations (Ryan, see at least: “personalization system 200 may be used in a variety of different environment scenarios. Environments in which the personalization system 200 may be implemented include, but are not limited to, restaurants, fast food locations, quick serve locations, retail stores, parking locations, fuel stations, car washes, hotels and other lodging environments, and other commerce environments [i.e. the system can be incorporated into existing point-of-sale systems at a plurality of retail locations]” [0031]).

Regarding Claim 14, the combination of Ryan/Jasper/Tung teach the system of claim 13. Ryan further discloses:
-wherein the local processer is coupled to an existing point-of-sale interface (Ryan, see at least: and Fig. 3 indicates that the display 330 as well as the display 360 associated with the retail facility [i.e. local processor is coupled to an existing point-of-sale interface] communicate with the personalization system 200 via network 340).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-McCann et al. (US 2020/0272176 A1) teaches a vehicle identification system that incorporates image recognition.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684